Citation Nr: 1018847	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 
1982.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  

The Board notes that although additional medical evidence was 
submitted after the December 2008 Board certification of this 
appeal, the Veteran's representative waived the Veteran's 
right to have this evidence reviewed in the first instance by 
the RO in a February 2010 statement.


FINDING OF FACT

The Veteran sustained nosebleeds and a respiratory infection 
during active service.  Thus, chronic in-service symptoms and 
continuous post- service symptoms relating to his sinusitis 
are established, and the weight of the competent evidence is 
at least in relative equipoise on the question of whether the 
currently diagnosed sinusitis is related to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's 
sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the claim on appeal; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

To establish direct service connection, the record must 
contain: (1) medical evidence of a current disorder; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and, (3) medical evidence of a nexus between the 
current disorder and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disorder requires evidence of the existence of a 
current disorder and evidence that the disorder resulted from 
a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a disorder in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).



Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran 
has a current diagnosis of a chronic sinus condition, 
recently documented in a February 2010 private medical 
treatment report.

The claims file also contains lay evidence supporting both 
the in-service incurrence of his disorder, as well as a 
continuity of symptomatology since discharge.  The lay 
evidence includes the Veteran's January 2010 hearing 
testimony.  The Board notes that the chronicity of in-service 
symptomatology may be established by lay evidence.  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding 
that lay statements are competent on in-service symptoms and 
post-service symptoms of dizziness, loss of balance, hearing 
trouble, stumble and fall, and tinnitus that later formed the 
basis of diagnosis of Meniere's disease); Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) (holding sworn post-service 
testimony alone is sufficient to establish in-service fall 
and symptoms, and no specific in-service medical notation, 
let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.



Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, 
"although interest may affect the credibility of testimony, 
it does not affect competency to testify").
In this case, the Board finds that the Veteran is competent 
to report symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He has indicated that ever since service, 
he has suffered from nasal congestion, coughs, fever, 
sneezing, runny nose, sore throats, postnasal drips, sinus 
infections, and, limited sense of smell and taste, all 
associated with sinusitis.

The Board also finds that the Veteran's statements are 
credible.  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Here, as discussed further 
below, the Veteran's contentions of his sinusitis problems 
are consistent with the medical record as a whole.  The 
medical evidence confirms that he has been treated 
continuously for his symptoms over the years, including with 
surgery.  Also, his statements are internally consistent as 
the Veteran has never alleged any etiology for his disorder 
other than the in-service incurrence of the problem.  The 
Board further notes the presence of this consistency in 
statements made to private treatment providers over the 
years.  See Rucker, 10 Vet. App. at 73 (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).



The lay evidence in this case is further supported by the 
objective, medical record.  The in-service incurrence of his 
sinusitis is shown in his service treatment records (STRs).  
The Veteran's entrance examination was devoid of 
documentation of any sinusitis problems.  In June 1965, the 
Veteran was treated for a persistent nosebleed.  In May 1973, 
the Veteran was seen for complaints of a sore throat and the 
feeling that his ears were "plugged."  In April 1974, the 
Veteran was seen for complaints of congestion, sore throat, 
and ear aches for the past week.  In February 1975, the 
Veteran was treated for cold symptoms.  In November 1976, the 
Veteran was treated for "itching" of the ears.  In June 
1977, the Veteran was treated for headaches.  In March 1978, 
the Veteran was treated for a sore throat, nasal drainage, 
and a cough.  In June 1978, the Veteran was treated for ear 
problems.  In October 1979, the Veteran was seen for 
congestion symptoms.  In March 1980, the Veteran was seen for 
cold symptoms, including coughing, for the past month.  The 
Veteran was diagnosed with rhinitis.  In April and August 
1980, the Veteran was treated for ear problems.  In September 
1981, the Veteran was seen again for complaints of his ears 
being "plugged."  In March 1982, the Veteran was seen for a 
fever and ear problems.  Post- service continuation of 
symptomatolgy has also been objectively established.  Private 
medical records from 1996 to 2010 document his recurrent 
sinusitis and its lengthy history.

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service 
symptoms relating to his sinusitis have been established.  
Given this finding, it is not necessary to determine whether 
a nexus exists between the Veteran's current symptoms and his 
symptoms in service.  Nevertheless, the Board notes there is 
a medical opinion suggesting that the Veteran's current 
sinusitis to related to his military service, and there is no 
evidence to the contrary.  Specifically, a February 2010 
report by the Veteran's treating physician, Dr. R.P.C., 
determined that the Veteran's chronic sinusitis is "more 
likely than not aggravated by past military work associated 
with the barotraumas received during his military training."  
The Veteran was never afforded a VA examination and is not 
required as the private medical evidence in this case is 
sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the 
evidence is in favor of the claim for service connection.  As 
such, the appeal is granted.


ORDER

Service connection for the Veteran's sinusitis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


